Citation Nr: 0534147	
Decision Date: 12/19/05    Archive Date: 12/30/05

DOCKET NO.  04-02 486	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence was received to reopen 
a claim for service connection for a left knee disorder.

2.  Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Dennis F. Chiappetta, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
April 1970 to November 1971.  This matter comes before the 
Board of Veterans' Appeals (Board) on appeal from an October 
2001 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in St. Petersburg, Florida, which 
determined that new and material evidence was not received 
sufficient to reopen a claim for service connection for a 
left knee injury.  It also arises from a September 2003 
determination by the same RO, which, in pertinent part, 
denied service connection for a spinal disc condition.  The 
veteran testified at a Travel Board hearing before the 
undersigned Veterans Law Judge in June 2005.  A transcript of 
that hearing is on file.

[As a matter of background, the Board points out that on 
multiple occasions, VA has already denied service connection 
for a back disorder, and specifically a spinal disc condition 
(then identified as sacralization of lumbosacral L5).  The 
veteran did not appeal those decisions, and they are final.  
While it is unclear as to whether the RO (in the September 
2003 decision) denied the veteran's back claim on de novo 
review of the merits or on the basis that new and material 
evidence was not received to reopen the previously denied 
claim, that matter need not be determined at this time.]  

In July 2003, the veteran submitted a statement alleging that 
clear and unmistakable error (CUE) was made in the January 
1972 RO decision denying his initial claim for service 
connection for a back disorder.  The veteran has raised an 
inextricably intertwined issue that has not been addressed by 
the agency of original jurisdiction.  Both the CUE issue, and 
the issue on appeal regarding the back, must be addressed 
together on remand.  Harris v. Derwinski, 1. Vet. App. 180 
(1991).

For the reasons stated below, the Board finds that new and 
material evidence has been received to reopen the claim for 
service connection for the left knee disorder, but that 
additional development is necessary regarding the underlying 
service connection claim.  Accordingly, the matter of 
entitlement to service connection for a left knee disorder 
based on de novo review is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  Additionally, 
the issue of entitlement to service connection for a back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the AMC.  VA will notify 
the veteran if further action is required on his part.


FINDINGS OF FACT

1.  An unappealed February 1999 rating decision determined 
that new and material evidence had not been received 
sufficient to reopen a claim for service connection for a 
left knee disorder, finding, essentially, that evidence 
received did not show a link between the veteran's current 
left knee disability and service.  

2.  Evidence received since the February 1999 decision 
relates to unestablished facts (the nexus between the knee 
disorder and service) necessary to substantiate the claim, 
and it raises a reasonable possibility of substantiating a 
claim of service connection for a left knee disorder.


CONCLUSION OF LAW

Evidence received since the February 1999 RO decision is new 
and material and a claim of service connection for a left 
knee disorder may be reopened.  38 U.S.C.A. 
§§ 5108, 7105 (West 2002); 38 C.F.R. §§ 3.156 (2005).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board has thoroughly reviewed all the evidence in the 
appellant's claims folder, which includes, but is not limited 
to:  the appellant's contentions; service medical records; 
records of VA and private treatment since service; a 
statement from the veteran's friend; a transcript of the June 
2005 hearing; and recently received letters from JR, D.C. and 
Dr. TD.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, each piece of evidence submitted by 
the appellant or on his behalf.  See Gonzales v. West, 218 
F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review 
the entire record, but does not have to discuss each piece of 
evidence).  Rather, the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, 
with regard to each claim.  See Timberlake v. Gober, 14 Vet. 
App. 122 (2000) (the law requires only that the Board address 
its reasons for rejecting evidence favorable to the 
claimant). 

The Board must assess the credibility and weight of all 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  Equal 
weight is not accorded to each piece of evidence contained in 
the record; every item of evidence does not have the same 
probative value.  When all the evidence is assembled, VA is 
responsible for determining whether the evidence supports the 
claim or is in relative equipoise, with the appellant 
prevailing in either event, or whether a preponderance of the 
evidence is against a claim, in which case, the claim is 
denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

The veteran asserts that he has a left knee disorder that is 
due to or aggravated by his period of service.  In October 
1984, the RO denied the claim for service connection for a 
left knee disorder, essentially finding that the knee 
disorder was first noted at a time too far from service to be 
related thereto, and that no medical evidence related the 
knee problem to service.  The veteran was notified of the 
decision and of his appellate rights, and he did not appeal.  
The October 1984 RO decision is final.  38 U.S.C.A. § 7105.  
Numerous decisions by both the RO and the Board (May 1997) 
continued to deny service connection, finding that new and 
material evidence was not received to reopen the claim for 
service connection.  In February 1999, the RO once again 
found that new and material evidence had not been received to 
reopen the claim for service connection for the left knee 
disorder.  The veteran was notified of the decision and of 
his appellate rights, and did not appeal.  The February 1999 
RO decision is final.  38 U.S.C.A. § 7105.   

Under 38 U.S.C.A. § 5108, "[i]f new and material evidence is 
presented or secured with respect to a claim which has been 
disallowed, the Secretary shall reopen the claim and review 
the former disposition of the claim."  See 38 U.S.C.A. § 
7105(c) and Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).   

38 C.F.R. § 3.156(a), which defines "new and material 
evidence," was revised, effective August 29, 2001.  The 
instant claim to reopen was filed after that date, and the 
revised definition applies.  Under the revised definition, 
"new evidence" means evidence not previously submitted to 
agency decision makers, and "material evidence" means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  The new and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  

When determining whether the claim should be reopened, the 
credibility of the newly submitted evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

At the time of the February 1999 decision, the record 
included the following:  service medical records showing 
inservice treatment for left knee problems; the report of the 
veteran's November 1971 examination prior to separation, 
which showed that his lower extremities were evaluated as 
normal; records of post-service treatment for a 1978 left 
knee injury; statements from the veteran; and VA and private 
records of ongoing treatment for knee problems.  The record 
in February 1999 did not include any medical evidence linking 
the veteran's current knee disorder to his period of service. 

Potentially relevant evidence received since the February 
1999 RO decision includes: (1) a statement from a soldier who 
served with the veteran in the 1970s; (2) restatements of the 
veteran's contentions, including from testimony provided in 
his hearings; (3) records of VA and private medical treatment 
for knee problems; and (4) July 2005 letters containing 
opinions from two private medical professionals.    

As the previous denial of service connection was premised on 
a finding that there was no nexus between the veteran's 
current left knee problem and service, for evidence to be new 
and material in this matter, (i.e., relating to an 
unestablished fact necessary to substantiate the claim, and 
raising a reasonable possibility of substantiating the 
claim), it would have to tend to show that there is a nexus 
between a left knee disorder and the veteran's inservice left 
knee problems.  Since the February 1999 RO decision, 
additional evidence has been received that is both new and 
material.  In August 2005, a July 2005 letter was received 
from Dr. TD indicating that the veteran injured his left knee 
during service and had treatment for that injury until 1978 
when he underwent surgery.  Also received in August 2005 was 
a July 2005 letter from JR, D.C., in which she stated she 
reviewed the veteran's medical records, including service 
medical records showing he suffered a left knee problem on 
May 12, 1970, and she indicated that it is "more likely than 
not" that the veteran's left knee injury occurred during his 
time while serving his country.  She went on to state that 
the type of job given to the veteran while performing his 
service duties aggravated his left knee injury.  While the 
recently received medical opinions do not provide a 
definitive nexus with service (as they make no mention of the 
post service knee injury in 1978), they clearly raise the 
possibility that the veteran's left knee disorder may be 
related to service.  This new evidence is thus material, 
since it goes towards a nexus (the unestablished fact 
necessary to substantiate the claim), and it raises a 
reasonable possibility of doing so.  

As new and material evidence has been received, the claim of 
entitlement to service connection for a left knee disorder 
may be reopened.

Adjudication of the veteran's claim does not end with the 
determination that new and material evidence has been 
received.  For the reasons detailed in the remand section, 
additional development is required for a full and fair 
adjudication of the underlying service connection claim.

ORDER

New and material evidence having been received; the claim of 
entitlement to service connection for a left knee disorder is 
reopened.  To this extent only the benefit sought on appeal 
is allowed.


REMAND

During service, the veteran was placed on profile for left 
knee problems in May and June 1970.  On his November 1971 
examination prior to separation, his lower extremities were 
evaluated as normal.  The veteran suffered a post-service 
left knee injury in 1978 and he has since had extensive 
treatment for left knee problems.  While the recently 
received medical opinions dated in July 2005 appear to relate 
the veteran's current left knee disorder to his period of 
service, the Board points out that these opinions make no 
mention of the 1978 left knee injury.  It is not clear that 
the private health care professionals who drafted the July 
2005 letters reviewed any records of the 1978 injury prior to 
formulating their opinions regarding the likely etiology of 
the veteran's current left knee disorder.  By their failure 
to discuss the 1978 injury, these medical opinions leave open 
the question of whether or not the 1978 injury contributed 
to, or was the actual cause of, the veteran's current left 
knee disorder.  A VA examination with a more thorough opinion 
is necessary.  

The recent letter from Dr. Timothy Durnin indicates he 
treated the veteran from 1965 to 1992.  Clearly the history 
of the veteran's medical disorders would be relevant in 
considering these claims, and the records should be 
requested.

Additionally, during his hearing, the veteran indicated that 
he has been receiving Social Security Administration (SSA) 
disability benefits for disability related to his knee and 
spine.  There are, however, no records on file pertaining to 
such benefits.  The Court has made it abundantly clear that 
the records concerning awards of Social Security disability 
benefits are relevant and must be obtained.  Masors v. 
Derwinski, 2 Vet. App. 181 (1992).  Prior to any examination, 
the RO should contact the SSA and attempt to obtain copies of 
the decision granting benefits as well as any medical 
evidence used in reaching that decision.  

In June 2003, the veteran submitted a statement asserting 
that he had a spinal disc condition related to service.  In 
July 2003, the veteran raised the issue of whether there was 
CUE in the January 1972 RO decision that originally denied 
service connection for a back condition (then identified as 
sacralization at L-5).  The veteran essentially argued that 
he had a preservice back problem, that the condition was 
noted on entrance into service, and that his back problem was 
made more severe by his period of service.  He stated that 
the RO erred in January 1972 when it failed to consider 
evidence of these facts in denying his original claim.  In 
September 2003, the RO denied the veteran's claim for service 
connection for the spinal disc condition.  The veteran 
appealed.

Here, the RO has not yet adjudicated the CUE issue raised in 
July 2003.  The Board finds that the veteran's claim for 
service connection for a spinal disc condition, and his claim 
with regard to CUE in the January 1972 rating decision are 
inextricably intertwined, since the CUE claim also involves 
service connection for essentially a spinal disc condition 
(sacralization), based on the same theory (inservice 
aggravation of a preservice spine condition).  Therefore the 
issue of entitlement to service connection for the spinal 
disc condition must be held in abeyance and remanded to the 
RO to be addressed after initial adjudication of the CUE 
claim.  See Harris, supra.

For the reasons stated above, this matter is REMANDED for the 
following:

1.  Tell the veteran to submit to VA 
copies of any evidence in his possession 
relevant to these claims.

2.  The RO should adjudicate the issue of 
CUE in the January 1972 rating action 
that originally denied service connection 
for a back disorder. 

3.  The RO should obtain from the Social 
Security Administration the records 
pertinent to the appellant's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.

4.  Ask the veteran to complete a release 
authorizing VA to request his records 
from Dr. Timothy Durnin.  Then, ask Dr. 
Durnin to submit copies of all records 
for treatment of the veteran between 1965 
and 1992.  If he does not do so, give the 
veteran an opportunity to obtain the 
records and submit them.

5.  After obtaining the above evidence, 
to the extent available, the RO should 
schedule the veteran for an orthopedic 
examination to determine the likely 
etiology of his left knee disorder.  The 
examiner should review the veteran's 
claims folder, noting all pertinent 
records of treatment for left knee 
problems, and giving particular attention 
on the knee problems shown in service, 
the left knee injury in 1978, and the 
medical opinions in the recently 
submitted July 2005 statements from 
private medical professionals.

The examiner should provide an opinion as 
to the likely etiology of the veteran's 
current left knee disorder, to include 
whether it is as likely as not related to 
service.  The examiner should explain in 
detail the rationale for any opinion(s) 
given.  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate:  "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" 
(meaning that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of that conclusion as it is 
to find against it.  

6.  After completion of the above and any 
additional development of the evidence 
that the RO may deem necessary, the RO 
should review the record and readjudicate 
the spine issue on appeal, and review the 
claim for service connection for a left 
knee disorder on a de novo basis.  In 
adjudicating the back claim, the RO 
should consider whether there was 
aggravation of the pre-existing 
sacralization, as well as whether any 
other current back disorder is directly 
related to service.  If either remains 
denied, the veteran and his 
representative should be issued an 
appropriate supplemental statement of the 
case and afforded the opportunity to 
respond.  The case should then be 
returned to the Board for further 
appellate review, if otherwise in order.  

The purpose of this remand is to comply with governing 
adjudicative procedures.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition of 
the remanded issues.  The appellant has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claim, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


